DETAILED ACTION
	
Introduction
Claims 16, 18-23, and 25-34 are pending. Claims 16, 18, 20, 21, 23, and 28-30 are amended. Claims 31-34 are new. Claims 1-15, 17, and 24 are cancelled. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 6/10/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 16 and 18-30 for nonstatutory double patenting
Examiner previously rejected claims 16 and 18-30 for nonstatutory double patenting because they are not patentably distinct from claims 16-17 and 21-32 of U.S. Patent Application No. 16/079,347. In response, Applicant requests that the nonstatutory double patenting rejection be held in abeyance until allowable subject matter is identified. Examiner agrees to hold the rejection in abeyance. 
Rejection of claims 16, 29, and 30 under 35 U.S.C. 103
Applicant has amended claims 16, 29, and 30 to recite new limitations and now argues that the combination of Barak, Brannstrom, and Reme does not teach the system of claims 16, 29, and 30, as amended. However, Examiner no longer relies on Barak, Brannstrom, or Reme to reject claims 1, 29, or 30. Therefore, Applicant’s argument is moot. 

Provisional Nonstatutory Double Patenting
A provisional nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 16, 18-23, and 25-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 21-32 of U.S. Patent Application No. 16/079,347.
In the instant case, claims 16, 18-23, and 25-34 the present application are not patentably distinct from claims 16-17 and 21-32 of U.S. Patent Application No. 16/079,347. Although claims 16, 18-23, and 25-34 the present application include additional limitations not found in claims 16-17 and 21-32 of  U.S. Patent Application No. 16/079,347, the additional limitations are obvious for the reasons provided in the rejection below. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections: 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29, 31, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 29, 31, and 32 are directed to a “node” that is “configured to” perform various steps. However, claims 29, 31, and 32 do not explicitly recite that the node includes hardware. As such, the “node” can be construed as software per se, which is non-statutory subject matter. 

Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18, 22, 23, 25-27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Perkuhn (US 2014/0198641).1
Regarding claims 16, 29, and 30, Perkuhn teaches a method of adaptively transmitting a data stream over an IP (Internet Protocol) network to a plurality of client devices connected to a common mobile base station, comprising: identifying a group of client devices comprising at least two client devices of said plurality of client devices connected to said common mobile base station (The system may determine an identifier of each client in a group of clients located within the same region. The region may be a single cell of a radio access network (RAN), which means that all of the clients in the group are connected to the same base station. See 70; see also https://www.telecomabc.com/c/cell.html); for at least one respective outgoing data stream being transmitted to a respective client device of said group of client devices: analyzing at least one data stream characteristics of a corresponding received data stream of said respective client device of said group of client devices (The system receives and analyzes quality of experience (QoE) reports from one or more clients in the group, the QoE reports indicating the quality of received content. See par. 67); determining, based at least in part on the analysis, a transmission strategy that includes a reduction in adaptive bitrate (ABR) level to be applied to said group of client devices (The system selects a reduced bitrate at which to provide content to the group of clients based on evaluating a threshold which is adjusted based on the analyzed QoE reports. See par. 71); applying said transmission strategy to said group of client devices, (The system provides content to the group of clients at the reduced bitrate using the identifiers of the clients. See par. 72), wherein said transmission strategy is one of a coordinated strategy or a common strategy for said group of client devices (The reduced bitrate is applied to the group of clients, thereby reducing issues that arise in systems in which a bitrate of each client is individually adapted. See par. 5).
Regarding claim 18, Perkuhn teaches wherein said selected ABR level is selected from a set of bitrates (The system selects a bit rate from a plurality of different bit rates at which the system is able to provide the content. See par. 71-72).
Regarding claim 22, Perkuhn teaches wherein said transmission strategy is provided by selecting a control scheme from a set of predetermined control schemes (The content can be adapted according to one of at least four pre-determined adaptation schemes. See par. 42-46).
Regarding claim 23, Perkuhn teaches wherein said step of analyzing is performed on a plurality of outgoing data streams associated with said group of client devices (Perkuhn teaches analyzing QoE reports from a plurality of clients in the group. See par. 47).
Regarding claim 25, Perkuhn teaches further comprising identifying if a single client device is utilizing a specific base station/network resource (The system determines the quantity of clients connected to a single cell, which includes determining whether a single client is connected to the cell. See par. 49).
Regarding claim 26, Perkuhn teaches wherein said group of client devices are connected to an aggregation network (The clients are connected to a RAN, which is an aggregation network. See par. 70).
Regarding claim 27, Perkuhn teaches wherein said group of client devices are handled by a common controller or edge server (The base station of each cell inherently represents a common controller. Alternatively, the group of clients are handled by the same controlling entity 10. See par. 31).

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 31-34 are rejected under 35 U.S.C. 103 because they are unpatentable over Perkuhn, as applied to claims 16 and 29-30 above, in further view of Brannstrom (US 2015/0023195).
Regarding claims 19-21 and 31-34, Perkuhn does not teach wherein said transmission strategy is further based on at least one determined system characteristics, and wherein the at least one determined system characteristics includes at least one of access technology type, network type, or device capability. However, Brannstrom teaches a system for determining a transmission strategy whereby the system determines a transmission strategy for a terminal based on the determined communication capabilities of terminal, such as the maximum bit rate supported by the terminal. See par. 15. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Perkuhn  so that the transmission strategy is determined based on the determined capabilities of the clients because doing so allows the system to customize the transmission strategy according to the determined capabilities of the clients. 
Claim 28 is rejected under 35 U.S.C. 103 because it is unpatentable over Perkuhn, as applied to claim 16 above, in further view of Barak (US 2015/0281306).
Regarding claim 28, Perkuhn does not teach wherein said predetermined data stream characteristics is at least one of packet loss patterns, or change in delays, of the received data stream. However, Barak teaches a system for determining a transmission strategy for a group of clients based on feedback from the clients, whereby the feedback comprises information about packet loss or frame corruption patterns. See par. 13-14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Perkuhn so that the QoE reports comprise information about packet loss or frame corruption patterns because doing so provides additional ways by which the system can determine whether the threshold needs to be adjusted. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rosenzweig (US 9,462,019), Skog (US 2015/0156243), and Bhatia (US 2014/0189036) disclose systems that arguably anticipate claims 16, 29, and 30.